department of the treasury internal_revenue_service washington d c aug uniform issue list tep rats tax_exempt_and_government_entities_division legend taxpayer a ira x taxable account q financial tnstitution a amount m physician s institution n dear this is in response to your letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code ‘the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x with financial_institution a taxpayer a asserts that on date taxpayer a received a distribution of amount m from ira x taxpayer a asserts that her - failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to her temporary use of the distributed funds to finance her move to a nursing home and the inability to replace amount m from the sale of taxpayer a’s residence within the 60-day period page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a a widow living alone fell and broke her shoulder in and also in according to her doctor physician s began showing signs of mental impairment physician s recommended that taxpayer a move to an assisted living institution institution n only one time sensitive opportunity existed to secure a contract for care at institution n due to the high cost of care and taxpayer a’s available financial resources taxpayer a’s family put taxpayer a's house on the market in order to finance the contract with institution n on date amount m was withdrawn from ira x to expedite taxpayer a's move into institution n on date as represented by taxpayer a’s authorized representative during the conference of right held on july due to taxpayer a's mental condition the papers for the withdrawal were executed by taxpayer a’s son under a durable_power_of_attorney and amount m was transferred directly to institution n taxpayer a’s family used these funds temporarily to secure a contract with institution n and intended to return the funds to ira x following the sale of taxpayer a’s residence the sale of taxpayer a's residence occurred on date after the day period had expired on or about the same date the amount m distribution from ira x was returned to taxpayer a’s account q a taxable account at financial_institution a based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the page day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the internal_revenue_service service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected her ability to timely roll over amount m of ira x or any portion thereof to an ra taxpayer a has stated that page the amount m distribution from ira x was used to secure an assisted living apartment and could not be returned to ira x within 60-days because the sale of taxpayer a's home took longer than the 60-day rollover period causing the failure of taxpayer a to complete a rollover in essence taxpayer a made a short term_loan when she withdrew amount m from ira x and while she had the intent at the time of withdrawal to redeposit amount m into ira x prior to the expiration of the 60-day rollover period she assumed the risk that amount m might not be returned to her timely therefore pursuant to sec_408 of the code the internal_revenue_service hereby declines to waive the 60-day rollover requirement with respect to the date distribution to taxpayer a of amount m _ this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact sincerely yours lea les laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
